 

Exhibit 10.2

 

EXECUTION VERSION

 

SEVENTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT AND
SECOND AMENDMENT TO GUARANTY

 

THIS SEVENTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT
AND SECOND AMENDMENT TO GUARANTY (this "Amendment"), dated as of September 25,
2020, is entered into by and among MORGAN STANLEY BANK, N.A., a national banking
association, as buyer ("Buyer"), GP COMMERCIAL MS LLC (f/k/a TH Commercial MS
II, LLC), a Delaware limited liability company, as seller ("Seller"), and
GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation, as guarantor
("Guarantor"). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Repurchase Agreement (as defined
below).

 

WITNESSETH:

 

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract Agreement, dated as of February 18, 2016, as amended by that
certain First Amendment to Master Repurchase and Securities Contract Agreement,
dated as of June 30, 2016, as further amended by that certain Second Amendment
to Master Repurchase and Securities Contract Agreement, dated as of February 21,
2017, as further amended by that certain Third Amendment to Master Repurchase
and Securities Contract Agreement, dated as of June 28, 2017, as further amended
by that certain Fourth Amendment to Master Repurchase and Securities Contract
Agreement, dated as of October 27, 2017, as further amended by that certain
Fifth Amendment to Master Repurchase and Securities Contract Agreement, dated as
of May 9, 2018, and as further amended by that certain Sixth Amendment to Master
Repurchase and Securities Contract Agreement, dated as of August 21, 2019 (as
the same has been or may be further amended, modified and/or restated from time
to time, the "Master Repurchase Agreement");

 

WHEREAS, Guarantor has executed and delivered that certain Guaranty, dated as of
June 28, 2017, as amended by that certain First Amendment to Guaranty, dated as
of December 17, 2019 (as the same has been or may be further amended, modified
and/or restated from time to time, the "Guaranty"); and

 

WHEREAS, Seller, Guarantor and Buyer have agreed, subject to the terms and
conditions hereof, that the Master Repurchase Agreement and the Guaranty shall
be amended as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Amendments to Master Repurchase Agreement. The definition of "Change of
Control" in the Master Repurchase Agreement is hereby amended and restated in
its entirety as follows:

 

"Change of Control" shall mean, (a) with respect to any Person, if any "person"
or "group" (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of a percentage of the total voting power of all Capital
Stock of such Person entitled to vote generally in the election of directors,
members or partners of 35% or more, (b) with respect to Parent, if Guarantor
shall cease to own and Control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of Parent, or (c)
with respect to Seller and Pledgor, if Parent (or a replacement for Parent or
Pledgor that is acceptable to Buyer, which, in the case of Pledgor, enters into
a pledge agreement and delivers to Buyer the membership interest certificates in
Seller, in each case, in form and substance acceptable to Buyer) shall cease to
own and Control, of record and beneficially, directly 100% of each class of
outstanding Capital Stock of Seller.

 



 1 

 

 

2.Amendments to Guaranty. The Guaranty is hereby amended as follows:

 

(a)Exhibit A to the Guaranty is hereby amended by adding the following new
defined term in its correct alphabetical order:

 

"CECL Reserves" shall mean, with respect to any Person and as of a particular
date, all amounts determined in accordance with GAAP under ASU 2016-13 and
recorded on the balance sheet of such Person and its consolidated Subsidiaries
as of such date.

 

(b)The lead-in language to Section 9(a) of the Guaranty is hereby amended and
restated in its entirety as follows:

 

"Financial Covenants. Guarantor shall not, with respect to itself and its
consolidated Subsidiaries, directly or indirectly, permit any of the following
to be breached, as determined quarterly on a consolidated basis in conformity
with GAAP, as adjusted pursuant to the last sentence of this Section 9(a):"

 

(c)Section 9(a) of the Guaranty is hereby further amended by adding the
following new sentence at the end thereof:

 

"Notwithstanding anything to the contrary herein, all calculations of the
financial covenants in this Section 9(a) shall be adjusted to remove the impact
of (i) CECL Reserves and (ii) consolidating any variable interest entities under
the requirements of Accounting Standards Codification ("ASC") Section 810 and/or
transfers of financial assets accounted for as secured borrowings under ASC
Section 860, as both of such ASC sections are amended, modified and/or
supplemented from time to time."

 

3.Conditions Precedent to Amendment. This Amendment shall become effective on
the date upon which this Amendment has been duly executed and delivered by
Seller, Guarantor and Buyer.

 

4.Representations and Warranties of Seller and Guarantor. On and as of the date
hereof, after giving effect to this Amendment:

 

(a)each of Seller and Guarantor hereby represents and warrants to Buyer that no
Default or Event of Default exists, and no Default or Event of Default will
occur as a result of the execution, delivery and performance by such party of
this Amendment;

 

(b)Seller hereby represents and warrants to Buyer that all representations and
warranties of Seller contained in Section 10 of the Master Repurchase Agreement
are true and correct in all material respects (except for any such
representation or warranty that by its terms refers to a specific date, in which
case such representation or warranty was true and correct in all material
respects as of such other date); and

 

(c)Guarantor hereby represents and warrants to Buyer that all representations
and warranties of Guarantor contained in the Guaranty are true and correct in
all material respects (except for any such representation or warranty that by
its terms refers to a specific date, in which case such representation or
warranty was true and correct in all material respects as of such other date).

 



 2 

 

 

5.Continuing Effect; Reaffirmation of Master Repurchase Agreement and Guaranty.

 

(a)As amended by this Amendment, all terms, covenants and provisions of the
Master Repurchase Agreement and the Guaranty are ratified and confirmed by the
respective parties thereto and shall remain in full force and effect. In
addition, any and all guaranties (as amended hereby) and indemnities for the
benefit of Buyer, and agreements subordinating rights and liens to the rights
and liens of Buyer, are hereby ratified and confirmed and shall not be released,
diminished, impaired, reduced or adversely affected by this Amendment, and each
party indemnifying Buyer, and each party subordinating any right or lien to the
rights and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.

 

(b)Seller, Guarantor and Buyer have entered into this Amendment solely to amend
the terms of the Master Repurchase Agreement and the Guaranty and do not intend
this Amendment or the transactions contemplated hereby to be, and this Amendment
and the transactions contemplated hereby shall not be construed to be, a
novation of any of the obligations owing by Seller or Guarantor under or in
connection with the Master Repurchase Agreement, the Guaranty or any other
document executed in connection therewith to which Seller or Guarantor is a
party.

 

(c)It is the intention of each of the parties hereto that (i) the perfection and
priority of all security interests securing the payment of the obligations of
Seller and Guarantor under the Master Repurchase Agreement and the other
Transaction Documents are preserved, and (ii) the liens and security interests
granted under the Master Repurchase Agreement continue in full force and effect.

 

6.Binding Effect; No Partnership. The provisions of the Master Repurchase
Agreement and the Guaranty, as amended hereby, shall be binding upon and inure
to the benefit of the respective parties thereto and their respective successors
and permitted assigns. Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto.

 

7.Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument. the words "executed,"
signed," "signature," and words of like import as used above and elsewhere in
this Amendment or in any other certificate, agreement or document related to
this transaction shall include, in addition to manually executed signatures,
images of manually executed signatures transmitted by facsimile or other
electronic transmission or electronic format (including, without limitation,
"pdf", "tif" or "jpg") and other electronic signatures (including, without
limitation, any electronic sound, symbol, or process, attached to or logically
associated with a contract or other record and executed or adopted by a person
with the intent to sign the record). The use of electronic signatures and
electronic records (including, without limitation, any contract or other record
created, generated, sent, communicated, received, or stored by electronic means)
shall be of the same legal effect, validity and enforceability as a manually
executed signature or use of a paper-based record-keeping system to the fullest
extent permitted by applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act and any other applicable law, including, without limitation, any
state law based on the Uniform Electronic Transactions Act or the Uniform
Commercial Code.

 

8.Further Agreements. Each of Seller and Guarantor agrees to execute and deliver
such additional documents, instruments or agreements as may be reasonably
requested by Buyer and as may be necessary or appropriate from time to time to
effectuate the purposes of this Amendment.

 

9.Governing Law; Submission to Jurisdiction, Etc. The provisions of Section 18
of the Master Repurchase Agreement are hereby incorporated herein by reference
and shall apply to this Amendment, mutatis mutandis, as if more fully set forth
herein.

 



 3 

 

 

10.Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

 

11.References to Transaction Documents. All references to the Master Repurchase
Agreement or the Guaranty in any Transaction Document or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement or the Guaranty, as applicable, as amended hereby, unless
the context expressly requires otherwise.

 

[NO FURTHER TEXT ON THIS PAGE]

 



 4 

 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 



  BUYER:           MORGAN STANLEY BANK, N.A.,
a national banking association           By: /s/ Anthony Preisano   Name:
Anthony Preisano   Title: Executive Director

 

[Signature Page –Seventh Amendment to Master Repurchase and

Securities Contract Agreement and Second Amendment to Guaranty]

 



   

 

 



  SELLER:           GP COMMERCIAL MS LLC,
a Delaware limited liability company           By: /s/ Marcin Urbaszek   Name:
Marcin Urbaszek   Title: Chief Financial Officer           GUARANTOR:        
GRANITE POINT MORTGAGE TRUST INC.,
a Maryland corporation           By: /s/ Marcin Urbaszek   Name: Marcin Urbaszek
  Title: Chief Financial Officer

 

[Signature Page –Seventh Amendment to Master Repurchase and

Securities Contract Agreement and Second Amendment to Guaranty]

 



   

 